ORDER

PER CURIAM.
AND NOW, this 15th day of August, 2001, upon consideration of the Report and Recommendations of the Disciplinary Board dated June 12, 2001, the Petition for Review and the response thereto, it is hereby
ORDERED that Craig Alan Barr be and he is suspended from the Bar of this Commonwealth for a period of two years, *82and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.